Mr. Justice Shepard
delivered the opinion of the Court:
This appeal was argued and submitted with No. 322, The District of Columbia v. George W. Bolling and Caroline H. Bolling [ante, 397]. It is an appeal from the judgment recovered by George W. Bolling for the injuries received by him alone in the accident, while No. 322 is an appeal from the judgment for the injuries received by the wife. The questions of law are identical, and it was stipulated by the parties that this case should abide the judgment in the other. For the reasons given in the opinion in No. 322, the judgment herein must also be affirmed; and it is so ordered.